Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the peripheral wall defining a first face of the outer band, the peripheral wall defining a shroud cavity and axially adjacent the outer band, and the cooling passage exhausting to the purge cavity (Claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 45, line 18 is objected to because of the following informalities:  “an aft face, with a radially inner face” should be - -an aft face; a radially inner face- -.  Appropriate correction is required.
Claim 45, line 27 is objected to because of the following informalities:  “CMC plies.” should be - -CMC plies,- -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites that the peripheral wall defines at least a portion of the first face of the outer band.  However, claim 29 is dependent on claim 46 which states that the peripheral wall defining a shroud cavity, is axially adjacent an outer band, and the cooling air passages exhausts to a purge cavity.  This limitation is shown as Figure 3 of the instant application with the peripheral wall being a shroud segment.  Claim 29 appears to be directed toward the peripheral wall being the outer band, but the peripheral cannot be the outer band and axially adjacent to itself.  While the specification does state that the peripheral wall can be applied to the outer band, the specification does not state that the peripheral wall as the outer band defines a shroud cavity, is axially adjacent of the outer band, and exhausts to the purge cavity (Paragraph 0065 only states that the near wall cooling passage can exhaust to the mainstream flow, to the gap downstream of the band, or radially exterior of the outer band.  This does not state that the near wall cooling passage of the peripheral wall as an outer band exhausts to the purge cavity.)  For these reason, claim 29 is considered to fail the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 11, 29, 33, 42, 44, 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al (US 6899518).

    PNG
    media_image1.png
    418
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    871
    730
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    416
    805
    media_image3.png
    Greyscale

Annotated Figure 1, 3, 4 of Lucas et al (US 6899518)

Regarding claim 44, Lucas discloses a shroud assembly (The assembly of all Figure 3; 12 and Annotated Figure 3; labeled blade assembly and Figure 3; 12) for a turbine engine (Figure 1) having an engine centerline (The centerline of the gas turbine engine of Figure 1) and having a mainstream flow path (The flow path described in Paragraph 0017.  This flow path is partially shown by the large arrow through Figure 3; 10) and an outer band (Annotated Figure 3; labeled outer band) including a first face (Annotated Figure 3; labeled first face) confronting the mainstream flow path and a second face (Annotated Figure 3; labeled second face) opposite the first face, the shroud assembly comprising: 
at least one segment (An instance of Figure 3; 12) axially adjacent the outer band and including a body (The body of Figure 3; 12) comprising: 
a rail (Figure 4; 22) extending radially away relative to the engine centerline and at least partially defining a shroud cavity (The space above Figure 4; 23 and between 21 and 22); 
a forward face (Annotated Figure 4; labeled front face); 
an aft face (Annotated Figure 4; labeled aft face);  
a radially inner face (Figure 4; 19) facing the engine centerline and confronting the mainstream flow path; and 
a radially outer face (The top surface of Figure 4; 23) opposite the radially inner face and facing away from the engine centerline; and 
a near wall cooling passage (The passage through the holes of Figure 4; 23, then 24, 26, and 25) provided in the at least one segment having an inlet (The holes of Figure 4; 23) in the radially outer face and directly fluidly coupled to the shroud cavity, and an outlet (The outlet of Figure 4; 25) exhausting to a purge cavity (Annotated Figure 3; labeled purge cavity and Figure 4; 27), with the inlet located forward of the rail and the outlet located aft of the rail; 
wherein the purge cavity is located aft of the rail and at least partially defined by the second face of the outer band.
Regarding claim 2, Lucas discloses the invention as claimed.
Lucas further discloses wherein the near wall cooling passage comprises multiple channels (There are multiple channels such as the multiple holes through Figure 4; 23 and multiple instances of 25).
Regarding claim 11, Lucas discloses the invention as claimed.
Lucas further discloses wherein a rotating blade assembly (Annotated Figure 3; labeled blade assembly.   Column 1, lines 11-14, Column 2, lines 31-35) and a stationary vane assembly (Figure 3; 12) with the outer band, wherein the at least one segment is one of a shroud segment (The at least one segment is a should segment that faces the rotating blade assembly) facing the rotating blade assembly or the outer band.
Regarding claim 46, Lucas discloses an engine component (Figure 3; 12) for a turbine engine (Figure 1) including a compressor section (Figure 1; 5), a combustor section (Figure 1; 8), and a turbine section (Figure 1; 11) in axial arrangement defining a mainstream flow path (The flow path described in Paragraph 0017.  This flow path is partially shown by the large arrow through Figure 3; 10) Serial No.15/428,722Examiner: Edwin G KangFiled:February 9, 2017Group Art Unit: 3741  h  providing a mainstream flow (The flow through the mainstream flow path) through the turbine engine, the turbine engine having an outer band (Annotated Figure 3; labeled outer band) including a first face (Annotated Figure 3; labeled first face) confronting the mainstream flow path and a second face (Annotated Figure 3; labeled second face) opposite the first face and radially outward of the mainstream flow path, the engine component comprising: 
a peripheral wall (Figure 4; 23 and 18) axially adjacent the outer band and confronting the mainstream flow path and extending in an axial direction (The axial direction with respect to the centerline of the gas turbine engine of Figure 1) at least partially defining a shroud cavity (The space above Figure 4; 23 and between 21 and 22) and at least partially defining a circumferential perimeter (Figure 5 shows the wall defining a circumferential perimeter of the mainstream flow path) of the mainstream flow path, the peripheral wall including a radially inner face (Figure 4; 19) confronting the mainstream flow path and a radially outer face (The top surface of Figure 4; 23) that is radially opposite the radially inner face; and 
a near wall cooling passage (The passage through the holes of Figure 4; 23, then 24, 26, and 25) having an inlet (The holes of Figure 4; 23) directly fluidly coupled to the shroud cavity and an outlet (The outlet of Figure 4; 25) provided within the peripheral wall and exhausting into a purge cavity (Annotated Figure 3; labeled purge cavity and Figure 4; 27);
wherein the purge cavity is at least partially defined by the second face of the outer band.
Regarding claim 29, Lucas discloses the invention as claimed.
Lucas further discloses wherein the peripheral wall defines at least a portion (The peripheral wall defines where the rightmost portion of Figure 3; labeled first face is located) of the first face of the outer band provided in one of the compressor section or the turbine section (The engine component is in the turbine section).
Regarding claim 33, Lucas discloses the invention as claimed.
Lucas further discloses wherein the peripheral wall is a radially inner wall of a shroud (The peripheral wall is a radially inner wall of Figure 3; 12 and 17) for a rotating blade assembly (Annotated Figure 3; labeled blade assembly) in one the compressor section or the turbine section (The engine component is in the turbine section).
Regarding claim 42, Lucas discloses the invention as claimed.
Lucas further discloses wherein the peripheral wall is formed from a first radially outer portion (Figure 4; 23 and the portion of 18 with 24, 26, 25, 27) including the near wall cooling passage and a second radially inner portion (The portion of Figure 4; 18 below 24, 26, 25, 27) that does not contain the near wall cooling passage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 13, 14, 34-39, 40, 41, 43, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of McCaffrey et al (US 20160265363 as referenced in OA dated 3/18/2021).
Regarding claim 3, Lucas discloses the invention as claimed.
Lucas further discloses wherein the at least one segment comprises two portions (A first portion is Figure 4; 23 and the portion of 18 with 24, 26, 25, 27.  The other portion is the portion of Figure 4; 18 below 24, 26, 25, 27) mounted to one another.
Lucas does not disclose two ceramic matrix composite (CMC) portions formed of layered CMC plies.
However, McCaffrey teaches a shroud assembly (The plurality of multi-piece blade outer air seal of Paragraph 0063) for a turbine engine (Figure 1; 20) having an engine centerline (Figure 1; A), the shroud assembly comprising
at least one segment (One multi-piece blade outer air seal of Paragraph 0063),
wherein the at least one segment comprises two ceramic matrix composite (CMC) portions (Two pieces which form the multi-piece blade outer air seal of Paragraph 0063) mounted to one another and formed of layered CMC plies (Paragraph 0063 and the plies or layers of Paragraph 0047 which form the laminates of each piece of the multi-piece blade outer air seal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lucas wherein the two portions are two ceramic matrix composite (CMC) portions formed of layered CMC plies as taught by and suggested by McCaffrey in order to provide increased temperature capability as compared to metal alloys (The modification makes each of at least Figure 4; 23 and 18 of Lucas from layered CMC plies).
Regarding claim 4 (Please note that this is a first interpretation of claim 4 and claim dependent from claim 4 use this interpretation unless otherwise noted), Lucas in view of McCaffrey teaches the invention as claimed. 
Lucas further discloses a radially outer portion (Figure 4; 23 and the portion of 18 with 24, 26, 25, 27) of the two CMC portions (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies) includes apertures (The holes in Figure 4; 23 and 24, 26, 25, 27) in the layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and the portion of 18 with 24, 26, 25, 27 is made of layered CMC plies) to form the near wall cooling passage.
The claimed phrase “cut” is being treated as a product-by-process limitation; that is made from cutting. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 5, Lucas in view of McCaffrey teaches the invention as claimed. 
Lucas further discloses wherein a radially inner portion (The portion of Figure 4; 18 below 24, 26, 25, 27) of the two CMC portions (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies) includes uncut plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 18 of Lucas is made of layered CMC plies and the plies which form the portion of Figure 4; 18 below 26, 25, 27 are uncut to enclose the near wall cooling passage) to enclose the near wall cooling passage.
Regarding claim 6, Lucas in view of McCaffrey teaches the invention as claimed. 
Lucas further discloses wherein the apertures include discrete apertures (The holes in Figure 4; 23 and 25 are discrete apertures) formed in some of the layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23 and 25 of Lucas.) to form the inlet and the outlet of the near wall cooling passage.
Regarding claim 7, Lucas in view of McCaffrey teaches the invention as claimed. 
Lucas further discloses wherein the apertures further include elongated apertures (Figure 4; 25 are elongated apertures) in the some of the layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23 and 25 of Lucas) to form the near wall cooling passage.
Regarding claim 37, Lucas discloses the invention as claimed.
Lucas does not disclose wherein at least a portion of the at least one segment is formed of a plurality of layered ceramic matrix composite (CMC) plies.
However, McCaffrey teaches a shroud assembly (The plurality of multi-piece blade outer air seal of Paragraph 0063) for a turbine engine (Figure 1; 20) having an engine centerline (Figure 1; A), the shroud assembly comprising
at least one segment (One multi-piece blade outer air seal of Paragraph 0063),
at least a portion (Two pieces which form the multi-piece blade outer air seal of Paragraph 0063) of the at least one segment is formed of a plurality of layered ceramic matrix composite (CMC) plies (Paragraph 0063 and the plies or layers which form the laminate of Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lucas wherein at least a portion of the at least one segment is formed of a plurality of layered ceramic matrix composite (CMC) plies as taught by and suggested by McCaffrey in order to provide increased temperature capability as compared to metal alloys (The modification makes each of at least Figure 4; 23 and 18 of Lucas from layered CMC plies).
Regarding claim 38, Lucas in view of McCaffrey teaches the invention as claimed. 
Lucas further discloses wherein at least some of the plurality of layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23, and 24, 26, 25, 27 of Lucas.) include apertures (The holes in Figure 4; 23 and 24, 26, 25, 24).
Regarding claim 39, Lucas in view of McCaffrey teaches the invention as claimed. 
Lucas does not disclose wherein layering of the at least some of the plurality of layered CMC plies aligns the apertures to define the near wall cooling passage.
However, McCaffrey discloses wherein layering of the at least some of the plurality of layered CMC plies aligns apertures (The apertures in Figure 2A; 64 and 66 forming 70) to define a wall cooling passage (Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lucas wherein layering of the at least some of the plurality of layered CMC plies aligns the apertures to define the near wall cooling passage as taught by and suggested by McCaffrey in order to form passages by simple shapes in the primary tool (Paragraph 0061.  The modification creates at least some of the apertures (the holes in Figure 4; 23, and 24, 26, 25) but the method described my McCaffrey).
Regarding claim 40, Lucas discloses the invention as claimed.
Lucas further discloses wherein the peripheral wall is formed including apertures (The holes in Figure 4; 23 and 24, 26, 25, 24).
Lucas does not disclose wherein the peripheral wall is formed from a plurality of layered plies, with at least some of the plurality of layered plies, with at least some of the plurality of layered plies including apertures.
However, McCaffrey teaches an engine component (One multi-piece blade outer air seal of Paragraph 0063) for a turbine engine (Figure 1; 10) including a compressor section (Figure 1; 24), a combustion section (Figure 1; 26), and a turbine section (Figure 1; 28) in axial arrangement defining a mainstream flow path (The flowpath through Figure 1; 24, 26, 28),providing a mainstream flow (The flow through the mainstream flow path) through the turbine engine, 
a peripheral wall (The wall formed by the multi-piece blade outer air seal of Paragraph 0063) is formed from a plurality of layered plies (Paragraph 0063 and the plies or layers which form the laminate of Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lucas wherein the peripheral wall is formed from a plurality of layered plies, with at least some of the plurality of layered plies as taught by and suggested by McCaffrey in order to provide increased temperature capability as compared to metal alloys (The modification makes each of at least Figure 4; 23 and 18 of Lucas from layered CMC plies).
It is herein asserted that the combined invention of Lucas in view of McCaffrey has at least some of the plurality of layered plies including apertures (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23, and 24, 26, 25, 27 of Lucas.).
Regarding claim 41, Lucas in view of McCaffrey teaches the invention as claimed.
Lucas further discloses wherein the apertures in the at least some of the plurality of layered plies form the near wall cooling passage (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23, and 24, 26, 25, 27 of Lucas.).
Regarding claim 43, Lucas discloses the invention as claimed.
Lucas further discloses wherein at least the first radially outer portion includes apertures (The holes in Figure 4; 23 and 24, 26, 25, 27) to collectively define the near wall cooling passage.
Lucas does not disclose wherein at least the first radially outer portion is formed from a plurality of layered plies.
However, McCaffrey teaches an engine component (One multi-piece blade outer air seal of Paragraph 0063) for a turbine engine (Figure 1; 10) including a compressor section (Figure 1; 24), a combustion section (Figure 1; 26), and a turbine section (Figure 1; 28) in axial arrangement defining a mainstream flow path (The flowpath through Figure 1; 24, 26, 28),providing a mainstream flow (The flow through the mainstream flow path) through the turbine engine, 
a peripheral wall (The wall formed by the multi-piece blade outer air seal of Paragraph 0063) is formed from a plurality of layered plies (Paragraph 0063 and the plies or layers which form the laminate of Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lucas wherein at least the first radially outer portion is formed from a plurality of layered plies as taught by and suggested by McCaffrey in order to provide increased temperature capability as compared to metal alloys (The modification makes each of at least Figure 4; 23 and 18 of Lucas from layered CMC plies).
Regarding claim 45, Lucas discloses a turbine engine (Figure 1) having a mainstream flow path (The flow path described in Paragraph 0017.  This flow path is partially shown by the large arrow through Figure 3; 10), the turbine engine comprising: Serial No.15/428,722Examiner: Edwin G Kang Filed:February 9, 2017Group Art Unit: 3741 Page 5 of 13 
a compressor section (Figure 1; 5), a combustion section (Figure 1; 8), and a turbine section (Figure 1; 11) in axial arrangement and defining an engine centerline (The centerline of the gas turbine engine of Figure 1); 
a blade assembly (Annotated Figure 3; labeled blade assembly.   Column 1, lines 11-14, Column 2, lines 31-35) provided in at least one of the compressor section or the turbine section including a rotatable disk (Annotated Figure 1; labeled disk) having a plurality of circumferentially arranged blades (Annotated Figure 1; blades) extending radially from the rotatable disk relative to the engine centerline; 
an outer band (Annotated Figure 3; labeled outer band) including a first face (Annotated Figure 3; labeled first face) confronting the mainstream flow path and a second face (Annotated Figure 3; labeled second face) opposite the first face; 
a shroud assembly (The assembly of all Figure 3; 12) axially adjacent the outer band and surrounding and spaced from the blade assembly and including multiple, circumferentially-arranged shroud segments (All Figure 3; 12) with at least one circumferentially-arranged shroud segment (An instance of Figure 3; 12) having apertures (The apertures forming the holes in Figure 4; 23 and 24, 26, 25), the at least one circumferentially-arranged shroud segment comprising: 
a body (The body of Figure 3; 12) with a rail (Figure 4; 22) extending radially away relative to the engine centerline and at least partially defining a shroud cavity (The space above Figure 4; 23 and between 21 and 22); 
a forward face (Annotated Figure 4; labeled front face); 
an aft face (Annotated Figure 4; labeled aft face);
a radially inner face (Figure 4; 19) facing the engine centerline and confronting the mainstream flow path; and 
a radially outer face (The top surface of Figure 4; 23) opposite the radially inner face and facing away from the engine centerline; and 
at least one near wall cooling passage (The passage through the holes of Figure 4; 23, then 24, 26, and 25) provided in the at least one circumferentially- arranged shroud segment having an inlet (The holes of Figure 4; 23) in the radially outer face and directly fluidly coupled to the shroud cavity, and an outlet (The outlet of Figure 4; 25) fluidly coupling the at least one near wall cooling passage to a purge cavity (Annotated Figure 3; labeled purge cavity and Figure 4; 27), with the inlet located forward of the rail and the outlet located aft of the rail, the at least one near wall cooling passage formed by the apertures,
wherein the purge cavity is at least partially defined by the second face of the outer band and is located downstream of the rail of the at least one circumferentially-arranged shroud segment.
Lucas does not disclose circumferentially-arranged ceramic matrix composite (CMC) shroud segments,
at least one circumferentially-arranged CMC shroud segment formed from a plurality of layered CMC plies with at least some of the plurality of layered CMC plies having apertures,
the at least one near wall cooling passage formed by the apertures in the at least some of the plurality of layered CMC plies.
However, McCaffrey teaches a turbine engine (Figure 1; 10) having a mainstream flow path (The flowpath through Figure 1; 24, 26, 28), the turbine engine comprising: 
a compressor section (Figure 1; 24), a combustion section (Figure 1; 26), and a turbine section (Figure 1; 28) in axial arrangement and defining an engine centerline (Figure 1; A); 
a blade assembly (Figure 3; 160 and the rotor of Paragraph 0050) provided in at least one of the compressor section or the turbine section including a rotatable disk (The rotor of Paragraph 0050) having a plurality of circumferentially arranged blades (Figure 3; 160) extending radially from the rotatable disk relative to the engine centerline; 
a shroud assembly (The plurality of multi-piece blade outer air seal of Paragraph 0063), including multiple, circumferentially-arranged ceramic matrix composite (CMC) shroud segments (The plurality of multi-piece blade outer air seal of Paragraph 0063) with at least one circumferentially-arranged CMC shroud segment formed from a plurality of layered CMC plies (Paragraph 0063 and the plies or layers of Paragraph 0047 which form the laminates of each piece of the multi-piece blade outer air seal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lucas wherein the circumferentially-arranged shroud segments are circumferentially-arranged ceramic matrix composite (CMC) shroud segments, and at least one circumferentially-arranged CMC shroud segment formed from a plurality of layered CMC plies as taught by and suggested by McCaffrey in order to provide increased temperature capability as compared to metal alloys (The modification makes each of at least Figure 4; 23 and 18 of Lucas from layered CMC plies).
It is herein asserted that the combined invention of Lucas in view of McCaffrey has at least some of the plurality of layered CMC plies have apertures and the at least one near wall cooling passage formed by the apertures in the at least some of the plurality of layered CMC plies. (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23, and 24, 26, 25, 27 of Lucas.).
Regarding claim 13, Lucas in view of McCaffrey teaches the invention as claimed.
Lucas further discloses wherein the plurality of layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies) define a first radially outer portion (Figure 4; 23 and the portion of 18 with 24, 26, 25, 27) of the at least one circumferentially-arranged CMC shroud segment and a second radially inner portion (The portion of Figure 4; 18 below 24, 26, 25, 27) of the at least one circumferentially- arranged CMC shroud segment, where the at least one near wall cooling passage is formed in the first portion and the second portion encloses the at least one near wall cooling passage.
Regarding claim 14, Lucas in view of McCaffrey teaches the invention as claimed.
Lucas further discloses wherein the plurality of layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies) defining the first radially outer portion include the at least some of the plurality of layered CMC plies having the apertures (In the combined invention of Lucas in view of McCaffrey, the first radially outer portion includes the at least some of the plurality of layered CMC plies having the apertures), and the plurality of layered CMC plies defining the second radially inner portion do not include the apertures (In the combined invention of Lucas in view of McCaffrey, the second radially inner portion does not include the apertures).
Regarding claim 34, Lucas in view of McCaffrey teaches the invention as claimed.
Lucas further discloses wherein the apertures in the at least some of the plurality of layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies.  Some of the plies have apertures for the holes in Figure 4; 23, and 24, 26, 25, 27 of Lucas) having the apertures define multiple channels (The holes in Figure 4; 23 and 25 define multiple channels) fluidly interconnected in the shroud assembly.
Regarding claim 35, Lucas in view of McCaffrey teaches the invention as claimed.
Lucas further discloses wherein the apertures include discrete apertures (The holes in Figure 4; 23 and 25 are discrete apertures) formed in the at least some of the plurality of layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies.  Some of the plies have apertures for the holes in Figure 4; 23, and 24, 26, 25, 27 of Lucas) to form the inlet and the outlet of the at least one near wall cooling passage.
Regarding claim 36, Lucas in view of McCaffrey teaches the invention as claimed.
Lucas further discloses wherein the apertures further include elongated apertures (Figure 4; 25 is an elongated aperture) in some of the plurality of layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies.  Some of the plies have apertures for the holes in Figure 4; 23, and 24, 26, 25, 27 of Lucas) to form the near wall cooling passage between the inlet and the outlet.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of McCaffrey as applied to claim 3 above, and further in view of Morrison (US 20050076504 as referenced in OA dated 10/02/2019).
Regarding claim 4 (Please note that this is a second interpretation of claim 4 where the product-by-process limitations are given patentable weight), Lucas in view of McCaffrey teaches the invention as claimed.
Lucas further discloses a radially outer portion (Figure 4; 23 and the portion of 18 with 24, 26, 25, 27) of the two CMC portions (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies) includes apertures (The holes in Figure 4; 23 and 24, 26, 25, 27) in the layered CMC plies (In the combined invention of Lucas in view of McCaffrey, Figure 4; 23 and the portion of 18 with 24, 26, 25, 27 is made of layered CMC plies) to form the near wall cooling passage.
Lucas in view of McCaffrey does not teach apertures cut in the layered CMC plies.
However, Morrison teaches a CMC component (Figure 3; 41) for a gas turbine engine (Paragraph 0001) includes apertures (Figure 4A and 4B; element 56) cut in the CMC component to form a near wall cooling passage (Figure 4B; 56, Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lucas in view of McCaffrey wherein the apertures are cut in the layered CMC plies as taught by and suggested by Morrison in order to because it has been held that applying a known technique, in this case Morrison’s cutting, machining, and drilling process to form a CMC component with apertures according to the steps described immediately above, to a known device, in this case, Lucas in view of McCaffrey’s at least one segment, ready for improvement to yield predictable results, in this case provide cooling to a CMC component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification forms the apertures through a cutting process).
Regarding claim 5 (Please note that this claim uses the second interpretation of claim 4), Lucas in view of McCaffrey and Morrison teaches the invention as claimed.
Lucas further discloses wherein a radially inner portion (The portion of Figure 4; 18 below 24, 26, 25, 27) of the two CMC portions (In the combined invention of Lucas in view of McCaffrey and Morrison, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies) includes uncut plies (In the combined invention of Lucas in view of McCaffrey and Morrison, Figure 4; 18 of Lucas is made of layered CMC plies and the plies which form the portion of Figure 4; 18 below 26 and 25 are uncut to enclose the near wall cooling passage) to enclose the near wall cooling passage.
Regarding claim 6 (Please note that this claim uses the second interpretation of claim 4), Lucas in view of McCaffrey and Morrison teaches the invention as claimed.
Lucas further discloses wherein the apertures include discrete apertures (The holes in Figure 4; 23 and 25 are discrete apertures) formed in some of the layered CMC plies (In the combined invention of Lucas in view of McCaffrey and Morrison, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23 and 25 of Lucas.) to form the inlet and the outlet of the near wall cooling passage.
Regarding claim 7 (Please note that this claim uses the second interpretation of claim 4), Lucas in view of McCaffrey and Morrison teaches the invention as claimed.
Lucas further discloses wherein the apertures further include elongated apertures (Figure 4; 25 are elongated apertures) in the some of the layered CMC plies (In the combined invention of Lucas in view of McCaffrey and Morrison, Figure 4; 23 and 18 of Lucas are each made of layered CMC plies, so that some of the plies have apertures for the holes in Figure 4; 23 and 25 of Lucas) to form the near wall cooling passage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7,11,13-14,29 and 33-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jamison et al (US 20140212284 as referenced in OA dated 3/18/2021) states in paragraph 0003 that metallic components can be replaced with CMC components for better high-temperature capabilities and lower weight.
Albers et al (US 20120171027 as referenced in OA dated 3/18/2021) states in paragraph 0048 that CMCs provide increased temperature capability as compared to metal alloys.
Morrison (US 20080279679 as referenced in OA dated 3/18/2021) states in paragraph 0003 that CMCs provide increased temperature capability as compared to metal alloys.
Grasso et al (US 20180065337 as referenced in OA dated 3/18/2021) states in paragraph 0045 that a TBC can be applied to a CMC.
O’Leary et al (US 20160376901 as referenced in OA dated 3/18/2021) state in paragraph 0062 that a TBC can be applied to a CMC.
Shi et al (US 20160003052 as referenced in OA dated 3/18/2021) states in paragraph 0031 that a TBC can be applied to a CMC.
Le Hong (US 20150247412 as referenced in OA dated 3/18/2021) shows in Figure 4 the blades attaching to a disk.
Corsmeier (US 3768924 as referenced in OA dated 3/18/2021) shows in Figure 3 the blades attaching to a disk.
Melenchuk (US 3575522 as referenced in OA dated 3/18/2021) shows in Figure 3 the blades attaching to a disk.
Meyer et al (US 20140099190 as referenced in OA dated 2/9/2022) shows in Figure 1 a typical gas turbine egine which has a compressor, combustor, turbine, and shaft.
Ackerman et al (US 20130192253 as referenced in OA dated 2/9/2022) shows in Figure 1 a typical gas turbine engine which has a compressor, combustor, turbine, and shaft.
Dawson et al (US 20070180827 as referenced in OA dated 2/9/2022) shows in Figure 1 a typical gas turbine engine which has a compressor, combustor, turbine, and shaft.
Bagley (Properties of Matter: Gases as referenced in OA dated 2/9/2022) states that gas particles spread out to fill a container evenly.
Rodner Research Web (Properties of Gases as referenced in OA dated 2/9/2022) states gases expand to fill their containers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741